[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

Exhibit 10.16

Manufacturing Services Agreement

﻿

THIS MANUFACTURING SERVICES AGREEMENT (“Agreement”) is made and entered into
effective as of this 30th day of October,  2020 (“Effective Date”) by and
between ALIMERA SCIENCES, INC., a Delaware corporation, and its successors and
assigns (hereinafter referred to as “Alimera”), having a principal place of
business at 6120 Windward Parkway, Suite 290, Alpharetta, GA 30022, and CADENCE,
INC., a Virginia Corporation, and its successors and assigns (hereinafter
referred to as “Cadence”), having an address at 9 Technology Drive, Staunton, VA
24401. Alimera and Cadence are referred to herein collectively as the “Parties”
and each individually as a “Party.”

﻿

RECITALS

﻿

WHEREAS, Cadence has expertise in medical device contract manufacturing and
offers services in connection therewith;

﻿

WHEREAS, Alimera desires to retain Cadence to perform such services (as more
particularly defined herein) subject to the terms and conditions set forth
herein; and

﻿

WHEREAS, it is the intention of the Parties to establish this Agreement to
govern the respective rights, duties and obligations of the Parties.

﻿

NOW THEREFORE, in consideration of the mutual promises and benefits made and
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

﻿

﻿

1.Definitions.

﻿

Cadence and Alimera agree that capitalized terms shall have the meanings set
forth within the body of this Agreement and Exhibit 1 attached hereto and
incorporated herein by reference.    

﻿

2.Services.

﻿

2.1Manufacturing Services. Cadence agrees to perform all required manufacturing
services for the Product(s) (“Manufacturing Services”). Manufacturing Services
shall include Materials procurement and the manufacture, assembly, testing,
storage, and shipment of Product in accordance with Alimera’s detailed written
Specifications and orders. “Materials” means the components, parts, and
subassemblies comprising the Product and appearing on the related bill of
materials. “Specifications” for the Product and any revision thereof shall
include but are not limited to bill of materials, designs, schematics, assembly
drawings, process documentation, test specifications, current revision number,
and Approved Vendor List (AVL). The Specifications (and any modifications
thereto) are incorporated herein by reference as Exhibit 2. In the event of any
conflict between the Specifications and this Agreement, the Specifications shall
prevail.

﻿

2.2Engineering Changes. Alimera may request that Cadence incorporate engineering
changes into the Product by providing a written description of the proposed
engineering change sufficient to permit Cadence to evaluate feasibility and
cost. Cadence will discuss with Alimera in good faith whether any delivery
schedule and/or pricing changes are necessary to incorporate the requested
changes. Cadence will proceed with engineering changes when the parties have
agreed in writing



--------------------------------------------------------------------------------

 

upon any changes to the Specifications, delivery schedule, Product pricing, and
implementation costs, if any.

﻿

2.3Manufacturing Site. The Manufacturing Services shall be performed at
Cadence's registered medical device manufacturing facility located at 250 W.
Kensinger Dr., Suite 400, Cranberry Township, PA 16066, United States (the
“Manufacturing Site”). Cadence will not relocate the Manufacturing Site without
providing at least [***] written notice to Alimera to allow Alimera to determine
whether such relocation would require regulatory approval. Cadence will not
implement any change in the Manufacturing Site until it receives written
notification from Alimera authorizing such change. Cadence will cooperate in
good faith with Alimera to develop an acceptable transition and relocation plan
and shall be responsible for all costs and expenses associated with changes in
the Manufacturing Site.  Cadence shall provide Alimera with reasonable access at
mutually convenient times (as agreed in good faith) to the areas of the
Manufacturing Site in which Products are manufactured, stored, handled or
shipped to permit Alimera to verify the performance of the Manufacturing
Services in accordance with this Agreement. At all times while on Cadence’s
premises, Alimera's representatives shall comply with Cadence policies and
procedures related to safety, security and confidentiality.

﻿

2.4Tooling; Non-Recurring Expenses (NRE); Software. Alimera will provide,
through purchase or otherwise, and will allow Cadence to use solely for
Alimera's benefit in accordance with this Agreement any Product-specific
tooling, equipment, molds, software and other items that are reasonably
necessary for the performance of the Manufacturing Services (collectively,
“Alimera Property”). Cadence may purchase or acquire Alimera Property for use
under this Agreement on Alimera’s behalf after obtaining Alimera’s prior written
consent. Alimera agrees that Alimera shall pay for all reasonably necessary
non-recurring expenses associated with the installation as well as removal and
shipment of the Alimera Property after termination of this Agreement. Cadence
agrees that the provision of Alimera Property to Cadence shall be a bailment and
not a sale, and all right, title and interest in Alimera Property, including
software that Alimera provides to Cadence or any test software that Alimera
engages Cadence to develop, is and shall remain the property of Alimera. Cadence
shall handle, store and maintain all Alimera Property under proper conditions to
preserve quality and prevent damage or other loss. Cadence shall maintain and
service all equipment that Alimera has authorized Cadence to purchase, such
equipment to be returned to Alimera in good working order, reasonable wear and
tear excepted, following the termination or expiration of this Agreement. Except
to the extent caused by Cadence’s negligence or other wrongful conduct, the
costs of repairing any equipment or tooling outside of reasonable wear and tear
will be the responsibility of Alimera and will be performed only upon Alimera’s
written approval. Cadence shall not use all or any part of the Alimera Property
for any purpose other than to perform Manufacturing Services under this
Agreement. Cadence shall mark all Alimera Property, including equipment, as
“Property of Alimera Sciences.” During the term of this Agreement, Cadence shall
maintain commercially reasonable insurance to protect against any loss to the
Alimera Property while in the possession of Cadence.

﻿

﻿

3.Forecasts and Purchase Orders

﻿

3.1Forecast. Alimera shall provide Cadence, on a monthly basis within the
first 5 business days of each calendar month, a rolling twelve (12) month
forecast indicating Alimera's monthly Product requirements. The first ninety
(90) days of the forecast will be binding and will constitute a firm order for
all Manufacturing Services to be completed during such ninety (90) day period (a
“Firm Order”). A purchase order for Manufacturing Services to be completed
within the first ninety



 

Manufacturing Services AgreementPage 2 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

(90) day period of a forecast will be issued in accordance with Section 3.2
below.

﻿

3.2Purchase Orders; Precedence. Alimera may use its standard written purchase
order form for any Firm Orders; provided that all Firm Orders must reference
this Agreement and the applicable Specifications. All Firm Orders will be deemed
to incorporate all of the terms and conditions in this Agreement. The parties
agree that the terms and conditions contained in this Agreement shall prevail
over any contradictory terms and conditions of any such purchase order,
acknowledgment form, or other instrument.

﻿

3.3Purchase Order Acceptance.  Purchase orders shall be deemed accepted by
Cadence so long as they are consistent with this Agreement. Cadence may reject
any purchase order only if (a) the purchase order is an amended order in
accordance with Section 7.2 below and the purchase order is outside of the
Flexibility Table; (b) the fees reflected in the purchase order are inconsistent
with the parties’ agreement with respect to the fees; or (c) the purchase order
represents a significant deviation from the forecast for the same period, unless
such deviation is within the parameters of the Flexibility Table. Cadence shall
notify Alimera of rejection of any purchase order within five (5) business days
of receipt of such purchase order. If Cadence does not notify Alimera of
rejection of any purchase order during such period, then the purchase order
shall be deemed accepted by Cadence.

﻿

4.Pricing and Payment.

﻿

4.1Fees.  The initial fees shall be as set forth on the Fees List attached
hereto and incorporated herein as Exhibit 3 (the “Fees List”). If a Fees List is
not attached or completed, then the initial fees shall be as set forth in
purchase orders issued by Alimera and accepted by Cadence in accordance with the
terms of this Agreement. Changes to the fees will be agreed by the parties in
accordance with Section 4.3.

﻿

4.2Additional Fees and Costs.  Alimera is responsible for additional fees and
costs due to (a) changes to the Specifications; (b) failure of Alimera or an
Alimera-Designated Supplier to timely provide sufficient quantities or a
reasonable quality level of Materials where applicable to sustain the production
schedule; and (c) any expediting charges reasonably necessary because of a
change in Alimera's requirements, provided that Alimera shall be responsible for
such fees and costs due to reasons specified in (a) or (c) if Cadence received
prior written approval from Alimera to incur such fees and costs.
“Alimera-Designated Supplier” means a supplier whom Alimera designates in
Exhibit 4 as the required source for certain Materials.

﻿

4.3Changes in Materials Costs.  Cadence will notify Alimera of changes to the
cost of Materials as such changes are identified. On an annual basis, Cadence
and Alimera will review any changes to Materials cost and revise the Fees List
to reflect any mutually agreed fee changes resulting from changes, if any, to
Materials costs and other costs. By way of example only, the fees may be
increased or decreased if the market price of fuels, Materials, equipment, labor
and other production costs increase or decrease beyond [***] in pricing, as
reasonably demonstrated by Cadence or Alimera.

﻿

4.4Taxes.  All fees are exclusive of federal, state and local excise, sales,
use, VAT, and similar transfer taxes, and any duties, and Alimera shall be
responsible for all such tax items. This subsection 4.4 does not apply to taxes
on Cadence's net income.

﻿

4.5Currency.  The Fees List will be stated in US dollars. Any purchase price for
Materials



 

Manufacturing Services AgreementPage 3 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

Inventory made in any currency other than US dollars will be converted into US
dollars based on the exchange rate reported on Reuters’ page FIX on the last
business day of each month, provided that no adjustment will be made to the
converted price set forth in the Fees List unless the reported exchange rate is
at least .75% higher or lower than the exchange rate reported in the previous
month.

﻿

4.6Payment. Alimera agrees to pay all correct invoices in U.S. Dollars, [***]
from the invoice delivery date. Cadence shall invoice Alimera only for shipped
Product. If Alimera has any reasonable grounds for disputing in good faith any
invoiced amounts under this Agreement, Alimera shall pay the undisputed amount
in accordance with this Section and shall, within thirty (30) days after its
receipt of the applicable invoice, provide Cadence with written notice
specifying the amount of the invoice that is disputed, and describing in
reasonable detail the basis of the dispute. The parties agree to work to resolve
the dispute pursuant to Section 18.7. After resolution of such dispute, Alimera
shall pay any amounts owed to Cadence within the longer of (a) the remaining
time for payment pursuant to this Agreement or (b) five (5) business days from
the date such dispute was resolved. Alimera agrees to pay [***] monthly interest
on all late payments, other than amounts disputed in good faith.

﻿

4.7Cost Reduction Projects. Cadence agrees to seek ways to reduce the cost of
manufacturing Product, including, for example, through reduction or elimination
of Materials, improvements to Specifications, and re-design or improvement to
assembly or test methods (each, a “Cost Reduction Proposal”). Cadence shall
submit each Cost Reduction Proposal in writing to Alimera and include sufficient
detail to allow Alimera to determine whether the Cost Reduction Proposal will
require prior approval from any governmental or regulatory authority. Cadence
will not implement any Cost Reduction Proposal until approved in writing by
Alimera. Following approval and implementation, Cadence will receive [***] of
the demonstrated cost reduction resulting from the Cost Reduction Proposal, and
Alimera will receive the remaining [***]. Alimera will receive [***] of the
demonstrated cost reduction resulting from any Cost Reduction Proposal initiated
by Alimera.

﻿

5.Term and Termination.

﻿

5.1Term. The term of this Agreement shall begin on the Effective Date and
continue for five years thereafter unless earlier terminated as provided in
Section 5.2. After the expiration of the initial term (unless this Agreement is
terminated earlier), this Agreement shall automatically renew for separate and
successive one-year terms, unless either party provides the other written notice
of its intent to not renew this Agreement at least twenty-four (24) months prior
to the end of any term.

﻿

5.2Termination. Either party may terminate this Agreement (a) for convenience
upon twenty-four  (24) months’ prior written notice to the other party; (b) upon
the material default of the other party and such default not cured within thirty
(30) days after delivery of written notice from the non-defaulting party; or (c)
pursuant to Section  18.1. Alimera may also terminate this Agreement immediately
upon written notice in the event that Alimera or any regulatory authority
withdraws the Product or the ILUVIEN® intravitreal insert or a regulatory
authority takes any action or raises any objection that prevents Alimera from
marketing, distributing, importing, exporting, or selling Product or ILUVIEN.

﻿

5.3Effect of Expiration or Termination. Expiration or termination of this
Agreement under any of the foregoing provisions shall not affect the amounts
then due under this Agreement by either party or any obligations then
outstanding of either party and shall not affect Cadence’s express limited
warranty in Section 10.1. In addition, within thirty (30) days of expiration or



 

Manufacturing Services AgreementPage 4 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

termination of this Agreement, Cadence shall promptly deliver to Alimera at
Alimera’s designated facility all Alimera Property, Alimera Intellectual
Property and Alimera Confidential Information, and Cadence shall provide to
Alimera (or its designee) any and all documentation related to the Manufacturing
Services that is the property of Alimera, as reasonably requested by Alimera.
Upon reasonable request by Alimera, Cadence will provide transition services to
Alimera at Cadence’s published labor rates. Upon notice of termination provided
by either Party, the Parties shall cooperate to use commercially reasonable
efforts to reduce remaining Inventory by seeking to return Materials, cancel
pending Materials orders, and otherwise mitigate Inventory levels. Alimera will
purchase at cost all usable Inventory remaining upon the date of termination or
at the end of any later-ending transitions services period.  Provisions of this
Agreement that by their nature would be reasonable expected to survive
termination or expiration, including without limitation Sections 1, 4.6,  6,  8,
 9, 10,  11, 13,  14,  15,  16, 18 and this Section 5.3 of this Agreement,
 along with Sections 4.02 (Records), 4.16 (Complaint Handling), 4.15 (Reporting
to Regulatory Authorities), 4.18 (Control of Nonconforming Product), and 4.19
(Rework) of  the Supplier Quality Agreement shall survive any termination or
expiration of this Agreement.

﻿

6.



Materials Procurement

﻿

6.1Authorization to Procure Materials. Alimera's accepted purchase orders and
forecast will constitute authorization for Cadence to procure, without
additional approval, Materials Inventory necessary to manufacture the Product
covered by such purchase orders.

﻿

6.2Preferred Supplier. Alimera shall provide to Cadence and maintain an approved
vendor list (the “AVL”) for certain identified Materials (see Exhibit 4).
Cadence will purchase the identified Materials only from vendors on a current
AVL approved in writing by Alimera.

﻿

6.3Materials Warranties. Cadence shall use reasonable efforts to obtain and to
pass through to Alimera all relevant vendor warranties with regard to the
Materials, including without limitation (i) conformance of the Materials with
the vendor's specifications and/or the Specifications; (ii) that the Materials
are free from defects in workmanship; (iii) that the Materials comply with
applicable Environmental Regulations; and (iv) that the Materials do not
infringe the intellectual property rights of third parties.

﻿

7.



Shipments, Schedule Change, Cancellation, Storage

﻿

7.1Shipments. Cadence shall use commercially reasonable efforts to deliver
Products in accordance with the delivery times specified in each accepted
purchase order. All Products delivered pursuant to the terms of this Agreement
shall be suitably packed for shipment in accordance with the Specifications and
marked for shipment to Alimera's destination specified in the applicable
purchase order. Each time Cadence ships Product, it shall provide Alimera with a
certificate of compliance (in English) that confirms that the lot has been
manufactured and tested in accordance with the Specifications. Alimera will have
sole responsibility for the release of Products to the market. Shipments will be
made FCA (Free Carrier, lncoterms 2020) Manufacturing Site, at which time risk
of loss and title will pass to Alimera. Cadence will arrange for shipping to
Alimera’s designated location using the carrier accounts specified by Alimera.
All freight, insurance and other shipping expenses, as well as any special
packing expenses not included in the original quotation for the Products, will
be included in the Fees List. Cadence shall convey good title to the Product to
Alimera, free of all liens of any kind whatsoever.

﻿

7.2Quantity Increases and Shipment Schedule Changes.





 

Manufacturing Services AgreementPage 5 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

﻿

(a) For any accepted purchase order, Alimera may (a) once increase the quantity
of Products or (b) once reschedule the quantity of Products and their shipment
date as provided in the table below (the “Flexibility Table”):

﻿

Maximum Allowable Variance from Accepted Purchase Order Quantities/Shipment
Dates

﻿

# of Days before Shipment Date on PO

Allowable Quarterly Increases

Maximum Reschedule Quantity

Maximum Reschedule Period

0-45

0%

0%

0

46-90

15%

15%

30 days

﻿

Any decrease in quantity is considered a cancellation only of the decreased
quantity, unless the decreased quantity is rescheduled for delivery at a later
date in accordance with the Flexibility Table. Quantity cancellations are
governed by the terms of Section 7.3 below. Any purchase order quantities
increased or rescheduled pursuant to this Section 7.2 (a) may not be
subsequently increased or rescheduled without the approval of Cadence, provided
that Cadence will use good faith, commercially reasonable efforts to accommodate
any subsequent increase or rescheduling. Any reschedules extending shipment
dates outside of the Flexibility Table Maximum Reschedule Period require
Cadence's prior written approval.

﻿

(b) Cadence will use good faith and commercially reasonable efforts to meet any
quantity increases and rescheduling within the Flexibility Table and, subject to
Materials and capacity availability, to meet any requests for quantity increases
and rescheduling outside the Flexibility Table. All reschedules or quantity
increases outside of the Flexibility Table require Cadence’s approval, provided
that Cadence will use good faith, commercially reasonable efforts to accommodate
any rescheduling or quantity-increase requests. If Cadence would incur
additional costs by agreeing to accept a reschedule that moves a delivery date
sooner or an increase in quantities in excess of the Flexibility Table, Cadence
will inform Alimera for Alimera’s written acceptance and approval prior to
implementing such reschedule or increase.

﻿

(c) Any delays in the normal production or interruption in the workflow process
caused by Alimera's changes to the Specifications will be considered a
reschedule of any affected purchase orders for purposes of this Section 7.2 for
the period of such delay.

﻿

7.3.Cancellation of Orders.

﻿

Cancellation of all or any portion of the Product quantity of an accepted
purchase order requires Cadence’s prior written approval, which it may or may
not grant in its sole discretion.

﻿

8.Product Acceptance.  

﻿

8.1 Alimera will inspect and accept or reject the Products delivered by Cadence
within thirty (30) days of receipt at the “ship to” location on the applicable
purchase order. If Products do not comply with the express limited warranty set
forth in Section 10.1, Alimera has the right to reject such Products. Products
not rejected will be deemed accepted. Alimera may return defective Products,
freight collect, after completing a failure report and obtaining a return
material authorization number from Cadence to be displayed on the shipping
container. Rejected Products will be promptly repaired or replaced at Cadence’s
option and at Cadence’s sole cost and returned freight pre-paid. Following
delivery of replacement Product, Alimera shall inspect and accept or



 

Manufacturing Services AgreementPage 6 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

reject the Product in accordance with the procedures above. Alimera shall bear
all risk and all costs and expenses associated with Products that have been
returned to Cadence for which there is no defect found. The parties will attempt
to resolve any dispute regarding whether any Products comply with the express
limited warranty set forth in Section 10.1, and if the parties cannot resolve
such dispute after good faith negotiations, the dispute will be resolved in
accordance with Section 18.7.

﻿

9.



Product Recalls and Returns

﻿

9.1 In the event that any Product defect or any governmental action attributable
to a Product defect requires a Product Recall in Alimera’s reasonable judgment
or as directed by a relevant regulatory authority, Alimera shall promptly
provide verbal notification to Cadence (followed by a written notification), and
the Parties shall cooperate fully in the investigation of the problem. To the
extent that the Recall results from a breach by Cadence of its express limited
warranty set forth in Section 10.1, then, in addition to Cadence’s obligation to
repair or replace any such Products, Cadence shall reimburse Alimera for
documented out-of-pocket administrative costs and expenses incurred in
conducting such Recall.

﻿

10.



Representations and Warranties.

﻿

10.1Express Limited Warranty. This Section 10.1 sets forth Cadence’s warranty
with respect to the Product and Alimera's remedies with respect to a breach by
Cadence of such warranty.

﻿

(a) Cadence warrants that the Products (i) will be manufactured in compliance
with the applicable laws of the country in which the Product is manufactured,
(ii) will be manufactured in compliance with Current Good Manufacturing
Practices (“cGMP”), (iii) will be manufactured in accordance with the applicable
Specifications and the Alimera - Cadence Quality Agreement, (iv) will be free
from defects in workmanship, and (v) shall incorporate Materials tested in
accordance with the Specifications, in each case for a period of three hundred
and sixty-five (365) days from the date of shipment. In addition, Cadence
warrants that Production Materials comply with applicable Environmental
Regulations.

﻿

(b) This express limited warranty does not apply to (i) Materials (except as set
forth in Section 10.1 (a)(v)); (ii) defects resulting from the Specifications or
Product design; (iii) Product that has been abused, damaged, altered or misused
by any person or entity after title passes to Alimera; (iv) first articles,
prototypes, pre-production units, test units or other similar Products; (v)
defects resulting from tooling, designs or instructions produced or supplied by
Alimera, or (vi) the compliance of Materials or Products with any Environmental
Regulations.

﻿

(c) Upon any failure of a Product to comply with the express limited warranty
set forth in this Section 10.1, Cadence shall promptly repair or replace such
Product and return the same to Alimera, freight prepaid, in accordance with the
terms and conditions of Section 8. This Section 10.1 shall not affect (i)
Cadence’s indemnification obligations set forth in Section 14.1, (ii) Alimera’s
right to terminate this Agreement as set forth in Section 5.2, (iii) Cadence’s
obligations with respect to Recalls as set forth in Section 9, or (iv) Alimera’s
right to seek refund of amounts paid for any defective Product in the event that
Cadence does not repair or replace such defective Product in accordance with
this subsection 10.1(c) and Section 8.

﻿

10.2Cadence represents and warrants that it is a corporation duly organized,
validly existing



 

Manufacturing Services AgreementPage 7 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

and in good standing under the laws of its incorporating jurisdiction and has
all requisite power and authority to enter into this Agreement.

﻿

10.3Cadence represents and warrants that its execution, delivery and performance
of this Agreement, including any product, service or documentation provided by
Cadence to Alimera in connection with this Agreement, shall

﻿

(a)not conflict with, or result in a material breach of any material agreement,
judgment or court decree by which Cadence is bound;

﻿

(b)to Cadence's knowledge, not be subject to any actual or threatened third
party rights (by way of example, infringe third party patents, be the subject of
a copyright assertion, or require a license to or from third parties);

﻿

(c)to Cadence’s knowledge, fully comply with all applicable federal, state, and
local laws, statutes, acts, ordinances, rules, codes, standards, and regulations
and the rights of third parties established by such laws in the United States.

﻿

10.4Cadence represents and warrants that it currently has, or prior to the
commencement of Manufacturing Services, will obtain, pay for, and maintain any
and all licenses, permits, inspections, fees, and qualifications required to
perform the Manufacturing Services. In addition, if the Manufacturing Services
are to be performed on Alimera's premises, Cadence represents and warrants that
Cadence will comply with all applicable safety laws and Alimera's then-current
safety and other applicable regulations. Cadence shall not use Alimera's
facilities and resources for anyone's benefit other than Alimera.

﻿

10.5Cadence represents and warrants to Alimera that there is no action, suit,
claim, investigation or proceeding pending or, to the best of its knowledge,
threatened against it that, if adversely decided, might adversely affect
Cadence's (i) ability to enter into this Agreement; or (ii) the performance of
its obligations hereunder.

﻿

10.6Cadence represents and warrants that to the extent the performance of the
Manufacturing Services hereunder require Cadence's presence during surgery or
any other procedure, Cadence will obtain any and all proper authorizations from
the medical treatment facility, and that Cadence will not offer any patient care
or treatment, or medical or nursing assistance while performing Manufacturing
Services under this Agreement.

﻿

﻿

11.



Independent Contractor.

﻿

11.1Relationship of the Parties. Cadence will perform this Agreement as an
independent contractor, and this Agreement will not be construed to create
between the Parties the relationship of principal and agent, joint-ventures,
co-partners, employer and employee, franchiser and franchisee or any other
similar relationship, the existence of which is expressly denied by each Party.
Cadence will conduct its business under its own name as an independent
contractor and is hereby expressly prohibited from holding itself out as an
employee, agent, partner or representative of Alimera. Any person employed by
Cadence to perform hereunder will not be deemed to be an employee of Alimera,
and Cadence and his/her suppliers, subcontractors, agents or representatives
will not be, or represent themselves to be, officers, employees, agents or
representatives of Alimera and will not bind, or attempt



 

Manufacturing Services AgreementPage 8 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

to bind, Alimera to any agreement, liability or obligation of any nature. No
person employed by Cadence or engaged by Cadence as a subcontractor shall have
any claim to any benefit offered by Alimera to any of its own employees. During
the term of this Agreement and for a period of two (2) years thereafter, neither
party shall solicit, hire, employ, or contract with, either directly or
indirectly, any employee of the other party without such party’s consent.

﻿

11.2Right to Direct Manufacturing Services.  Except as otherwise set forth in
this Agreement, Alimera will have no right to control the manner, means, or
method by which Cadence performs the Manufacturing Services called for by this
Agreement. Rather, Alimera will be entitled only to direct Cadence with respect
to the elements of Manufacturing Services to be performed by Cadence and the
results to be derived by Alimera and to review and assess the performance of
such Manufacturing Services by Cadence for the limited purposes of assuring that
such Manufacturing Services have been performed pursuant to the Specifications.

﻿

12.



Insurance.  Cadence will carry and provide certificates of insurance with
Alimera shown as a certificate holder of the following insurance coverage during
the term of this Agreement:

a.



Worker's compensation insurance with limits as required by the laws of the state
in which work is being performed and Employer's Liability insurance with a limit
of at least one million ($1,000,000) per accident;

b.



Commercial general liability and product liability insurance with limits of at
least two million dollars ($2,000,000) for each occurrence and two million
dollars ($2,000,000) annual aggregate;

c.



Automobile liability insurance with a combined single limit of at least one
million dollars ($1,000,000) per accident;

d.



Employee theft & dishonesty (i.e., fidelity) insurance coverage with a limit of
at least one million dollars ($1,000,000) for claims arising from fraudulent or
dishonest acts on the part of any Cadence employee or subcontractor and Cadence
providing services under this Agreement;

e.



Errors and omissions (i.e., professional) liability insurance coverage with a
limit of at least two million dollars ($2,000,000) for each occurrence.

﻿

﻿

13.



Governmental Requirements, Inspections and Reporting.

﻿

13.1Governmental Communications. Cadence may communicate with any governmental
agency, including but not limited to governmental agencies responsible for
granting regulatory approval for the Products, regarding the Manufacturing Site
generally and non-Product-specific manufacturing operations.

﻿

13.2Records and Accounting by Cadence. Cadence shall keep records of the
manufacture, testing and shipping of the Products in accordance with the Quality
Agreement and cGMP requirements.

﻿

13.3Inspection. During the term of this Agreement and for five (5) years
thereafter, Alimera may inspect Cadence’s reports and records relating to this
Agreement, including without limitation reports and records relating to the
invoices issued hereunder, during normal business hours upon reasonable advance
notice. A Cadence representative may be present during any such inspection.





 

Manufacturing Services AgreementPage 9 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

﻿

13.4Notification of Regulatory Inspections. Cadence’s interactions and
correspondences with relevant regulatory authorities, including the U.S. Food
and Drug Administration (the “FDA”), in connection with this Agreement shall be
handled in accordance with the Quality Agreement.

﻿

13.5Reports. Cadence will promptly supply, as requested by Alimera, all Product
data in its control, including complaint test results, and all investigations
(in manufacturing, testing and storage), that Alimera reasonably requires in
order to complete any filing under any applicable regulatory regime.

 

13.6Regulatory Filings. Alimera shall have the sole responsibility for filing
all documents with all regulatory authorities and taking any other actions that
may be required for the receipt and maintenance of regulatory authority approval
for the commercial manufacture of the Products.

﻿

14.



Indemnification.    

﻿



14.1Indemnification by Cadence.  Cadence agrees to defend, indemnify, and hold
harmless Alimera, its Affiliates, and its and their respective officers,
directors, employees, and agents (the “Alimera Indemnitees”) from and against
any and all costs, claims, losses, expenses, or liabilities (including legal
costs and reasonable attorney's fees) (“Claims”) to the extent arising out of or
resulting from (a) Cadence's performance of Manufacturing Services; (b)
Cadence's breach of its obligations under this Agreement; or (c) the negligence
of Cadence, its officers, employees, agents, and representatives in the
performance of its or their obligations under this Agreement. Cadence’s
obligation to indemnify the Alimera Indemnitees under this Section expressly
includes any and all third-party Claims to the extent arising out of or related
to

 

(a)Any actual injury or damage to any person or property caused, or alleged to
be caused, by a Product sold by Cadence to Alimera under this Agreement, but
solely to the extent such injury or damage has been caused by the breach by
Cadence of its warranties set forth in this Agreement; or

﻿

(b)Any knowing infringement of intellectual property rights of a third party,
but solely to the extent such infringement is caused by a process that Cadence
uses to manufacture, assemble, or test the Products.

﻿

14.2Indemnification by Alimera.  Alimera agrees to defend, indemnify and hold
harmless Cadence, its Affiliates, and its and their respective officer,
directors, employees, and agents (the “Cadence Indemnitees”), from and against
any and all Claims to the extent arising out of or relating to (i) Alimera's
breach of its obligations under this Agreement or (b) the negligence of Alimera,
its officers, employees, agents and representatives. Alimera’s obligations to
indemnify the Cadence Indemnitees under this Section expressly includes any and
all third-party Claims to the extent arising out of or related to

(a)Any failure of any Product (and Materials contained therein) sold by Cadence
to Alimera to comply with any safety standards or Environmental Regulations to
the extent that such failure has not been caused by Cadence’s breach of its
warranties set forth in this Agreement;

(b)Any actual or threatened injury or damage to any person or property caused,
or alleged to be caused, by a Product, but only to the extent such injury or
damage has not been caused by Cadence’s breach of its warranties set forth in
this Agreement; or





 

Manufacturing Services AgreementPage 10 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

(c) any infringement of the intellectual property rights of any third party by
any Product except to the extent such infringement is the responsibility of
Cadence pursuant to Section 14.1(b) above.

14.3Sale of Products Enjoined. Should the use of any Products be enjoined for a
cause stated in Section 14.1 (b) or 14.2 (c) above, or in the event the
indemnifying party desires to minimize its liabilities under this Section 14, in
addition to its indemnification obligations set forth in this Section 14, the
indemnifying party's sole responsibility is, subject to Section 2.2, to either
substitute a fully equivalent Product or process (as applicable) not subject to
such injunction, modify such Product or process (as applicable) without
affecting the fit, form, function, or safety of the Product so that the Product
or process (as applicable) is no longer subject to such injunction, or obtain
the right to continue using the enjoined process or Product (as applicable). In
the event that any of the foregoing remedies cannot be effected on commercially
reasonable terms, then all accepted purchase orders and the current forecast
will be considered cancelled, and Alimera shall purchase all Products and
Materials Inventory at the indemnifying party’s cost. Any changes to any
Products or process must be made in accordance with Section 2.2. Notwithstanding
the foregoing, in the event that a third party makes an infringement claim, but
does not obtain an injunction, the indemnifying party shall not be required to
substitute a fully equivalent Product or process (as applicable) or modify the
Product or process (as applicable) if the indemnifying party obtains an opinion
from competent patent counsel reasonably acceptable to the other party that such
Product or process is not infringing or that the patents alleged to have been
infringed are invalid.

﻿

15.



Confidentiality. Neither Party will disclose to any third party the terms of
this Agreement (including prior drafts or summaries) or any other information
provided by the other Party in connection with this Agreement, or created or
acquired by either Party in performance of this Agreement, without the other
Party's prior written approval. This paragraph shall not apply to information
that (a) is lawfully received by either Party free of restriction from another
source having the right to furnish the information free of restriction or (b)
that either Party is required to disclose under applicable law, including a
discovery request in a civil litigation, if the Party required to disclose first
gives the other Party notice of the required disclosure and cooperates with the
other Party, at the other Party's sole expense, in seeking reasonable protective
arrangements with the party requiring disclosure. If information relating to the
subject matter of this Agreement was disclosed prior to the Effective Date in
accordance with a confidentiality agreement between Cadence and Alimera, then
such information shall continue to be subject to the confidentiality agreement.
Except as required by law, neither party, without the prior written consent of
the other, will make any public announcement of this Agreement or regarding the
fact that Cadence will manufacture or supply the Product(s).

﻿

16.



Intellectual Property.  

﻿

16.1Alimera grants Cadence a non-exclusive, non-sublicensable, non-transferable
(except to its Affiliates) license during the term of this Agreement to use
Alimera’s patents, trade secrets, know-how, and other intellectual property, in
each case solely to the extent necessary to perform Cadence’s obligations under
this Agreement and solely to perform such obligations.

﻿

16.2Except as expressly set forth in Section 16.1, above, neither Party shall
obtain any rights to the existing intellectual property rights of the other
Party solely by reason of entering into this Agreement.

﻿

16.3Alimera shall have sole and exclusive ownership and all rights relating to
any production or design specific to Product(s) manufactured by Cadence under
this Agreement and improvements or



 

Manufacturing Services AgreementPage 11 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

modifications to the Product(s) or to the Alimera intellectual property,
including patents, trade secrets and know-how, and to all inventions, data,
developments, technology, processes, methods, improvements, information,
materials, documents, records, data, specifications, plans, schematics, designs,
drawings, prototypes, know how, goodwill and other intellectual property which
are developed, made, conceived or reduced to practice specifically for Alimera
or the Product(s) by Cadence or in connection with the Alimera know-how and
Product(s) or which arise solely from the Manufacturing Services provided by
Cadence hereunder for Alimera (collectively, the “Cadence Work for Hire”), and
any and all improvements, modifications, enhancements to each of the foregoing,
and all other information and materials relating thereto and the attendant
intellectual property rights of any sort throughout the world, including,
without limitation, rights in any patent, copyright, trademark, trade dress and
trade name, in any related registrations and applications for registration, and
in all trade secrets and know-how and goodwill related in any manner thereto and
as a result of Cadence Work for Hire. Cadence shall maintain and make available
to Alimera adequate and current written records of all Cadence Work for Hire and
any other data that will enable any other person knowledgeable in the art of the
subject to fully understand it and carry forward the work on it. Cadence hereby
assigns to Alimera (or if assignment is not permitted by applicable law, waives
enforcement of and grants to Alimera an exclusive, irrevocable, perpetual,
worldwide, fully-paid, royalty-free license, with right to sublicense through
multiple tiers of sublicenses) any and all interest of Cadence in the Cadence
Work for Hire, including any intellectual property rights thereto.

﻿

Notwithstanding the foregoing, the Parties agree that the following does not
constitute Cadence Work for Hire: (a) all rights, title and interests in all
intellectual property made, generated or derived by Cadence (i) in the course of
production or design not specific to a Product, or (ii) that is an improvement
to Cadence’s procedure, process, technique or methodology for developing,
manufacturing, testing, validating and/or finishing products generally that does
not reveal, disclose, embed, embody, incorporate or use any of the Alimera
intellectual property; and (b) all rights, title and interests in all
intellectual property developed or acquired by Cadence (i) prior to the
Effective Date of this Agreement, or (ii) after the Effective Date by or for
Cadence independently outside of this Agreement.  

﻿

16.4At Alimera’s request and expense, Cadence will cause its employees and
agents to cooperate with and assist Alimera in confirming, recording,
perfecting, obtaining, maintaining, protecting, defending and enforcing
Alimera’s rights in the Cadence Work for Hire and any intellectual property
rights thereto, including execution and delivery to Alimera of any necessary or
useful documents and the taking of any other actions that Alimera may reasonably
request. Alimera will reimburse Cadence for any reasonable out-of-pocket
expenses actually incurred by Cadence in fulfilling its obligations under this
Section 16.

﻿

﻿

17.



Additional Services.  Alimera may, at any time and in its sole discretion,
request that Cadence respond to a request for proposal for services that are
beyond the scope specified in this Agreement. In the event that Cadence agrees
that it is able perform such additional services for Alimera, and Alimera elects
to retain Cadence to perform such additional services, the Parties agree to
amend this Agreement accordingly. Upon execution of any such amendment, the
definition of the term "Manufacturing Services" shall be deemed amended to
include the activities set forth in the amendment. All such additional
Manufacturing Services shall be performed pursuant to the terms of this
Agreement as amended.  

﻿

18.



General Terms.

﻿

18.1In the event either Party is prevented from performing or is unable to
perform any of its



 

Manufacturing Services AgreementPage 12 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

obligations under this Agreement due to any act of God, acts of government or
military bodies, fire, casualty, flood, earthquake, war, strike, lockout,
epidemic or pandemic, destruction of production facilities, riot, insurrection,
materials unavailability, or any other cause beyond the reasonable control of
the Party that is unable to perform (collectively, a “Force Majeure”), and if
the Party that is unable to perform has used commercially reasonable efforts to
mitigate the effects of the Force Majeure and given prompt written notice to the
other Party, then the Party that is unable to perform shall be excused from
performance to the extent and for as long as such performance is prevented by
the Force Majeure, provided that if such Party is prevented from performance by
such Force Majeure for more than ninety (90) days, the other Party may terminate
this Agreement on written notice to the Party prevented from performance by the
Force Majeure.

﻿

18.2Neither Party may assign this Agreement without the prior written consent of
the other Party, except that this Agreement and any rights or obligations under
or interests in this Agreement by either Party may assigned and transferred
automatically to any parent, subsidiary or Affiliate of such assigning Party, or
to a third party in the event of the sale, reorganization or other transfer of
substantially all of the assigning Party’s relevant business to the third party.
A change in control of a Party shall be considered an automatic assignment of
this Agreement to the new controlling entity for the purpose of determining the
Parties' rights and obligations. All of the terms and provisions of this
Agreement will be binding upon, will inure to the benefit of, and be enforceable
by successors and assigns of the Parties to this Agreement.

﻿

18.3This Agreement will not confer any right or remedy upon any person other
than the Parties hereto and their respective permitted successors and assigns.

﻿

18.4This Agreement and accepted purchase orders constitute the entire agreement
between the Parties with respect to this subject matter, and any modification or
amendments to this Agreement must be in writing and signed by both Parties.

﻿

18.5The terms "including," "by way of example" or any variation thereof means
"including but not limited to" and "by way of example only and without
limitation," respectively. This Agreement shall be fairly interpreted in
accordance with its terms and without any presumption in favor of or against
either Party regardless of the drafter. If any provision of this Agreement is
deemed illegal, invalid or unenforceable, the requirements of the provision
shall remain to the full extent permissible by law and the offending portions
thereof shall be deemed replaced, to the extent possible, with a provision most
closely reflecting the purpose of the offending provision.

﻿

18.6No right or remedy conferred in this Agreement is intended to be exclusive
of any other right or remedy, and each and every right and remedy will be
cumulative and in addition to any other right or remedy given now or existing in
law or in equity or by statute. IN NO EVENT WILL EITHER PARTY BE LIABLE (WHETHER
ARISING IN CONTRACT, TORT, WARRANTY OR OTHERWISE) FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT
LIMITED TO, LOSS OF ANTICIPATED PROFITS).

﻿

18.7The Parties will attempt to resolve all disputes arising out of or in
connection with this Agreement through formal negotiation between senior
executives of each Party prior to initiating any other dispute-resolution
process, including prior to instituting any process before any court or other
governmental authority. Within fifteen  (15) days of receipt of notice from a
Party seeking to resolve a dispute, the Parties will meet at a mutually
agreeable time and location, including through virtual means, to attempt to
resolve the noticed dispute. It the Parties are unable to resolve the dispute
within



 

Manufacturing Services AgreementPage 13 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

sixty (60) days of notice, either Party may seek alternative means of
resolution, including initiating an appropriate process with a court or other
governmental authority having jurisdiction. Nothing in this paragraph shall
prevent a Party from seeking a preliminary injunction in an appropriate case
while the Parties seek to resolve the related dispute. 

﻿

18.8Any notice provided under this Agreement will be effective when received and
must be given in writing and delivered in person or sent by overnight courier,
by reputable express delivery or by registered or certified mail, return receipt
requested, as follows:

﻿

If to Cadence:Cadence Inc.

9 Technology Drive

Staunton, VA  24401

Attn:  Head of Operations

﻿

If to the Alimera:Alimera Sciences, Inc.

6120 Windward Pkwy, Suite 290

Alpharetta, GA 30005

Attn: Head of Operations

﻿

Each Party may change its notice address information at any time by notice given
in accordance with this Section. 

﻿

﻿

18.9This Agreement will be governed by and construed in accordance with the laws
of the State of Delaware as applicable to contracts made and to be performed in
that state, without regard to conflicts of laws principles. The Parties consent
to the personal jurisdiction and venue of the state and federal courts covering
the State of Delaware.

﻿





 

Manufacturing Services AgreementPage 14 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized corporate officers or representatives as of the date
first above written.

﻿

﻿

ALIMERA SCIENCES, INC.CADENCE, INC.

﻿

﻿

﻿

By: _/s/ Philip John Ashman___________By: __/s/ Jeff Kelly_________________

﻿

Name: _Philip John Ashman___________Name: _Jeff Kelly__________________

﻿

Title: _Chief Operating Officer_________Title: _Vice President, Sales__________

﻿

﻿

﻿

﻿

﻿

﻿

 

 

Manufacturing Services AgreementPage 15 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

Exhibit 1:  Definitions

﻿

“Affiliate”

Shall mean means any corporation, company, partnership, joint venture or other
entity directly or indirectly controlling, controlled by, or under direct or
indirect common control with the specified entity, for so long as such control
exists.  For purposes of this definition only, “control” of a corporation,
company, partnership, joint venture or other entity means the possession,
directly or indirectly, of the power to direct or cause the direction of the
activities, management or policies of such corporation, company, partnership,
joint venture or other entity, whether through the ownership of voting
securities, by contract or otherwise.

“Approved Vendor List” or “AVL”

Shall mean the list of suppliers set forth in Exhibit 4 to this Agreement to
provide the Materials specified in Exhibit 4.

“Confidential Information”

Shall mean (a) the existence and terms of this Agreement and all information
concerning the unit number and fees for Products and Inventory and (b) any other
information that is (i) marked “Confidential” or the like or, if delivered
verbally, confirmed in writing to be “Confidential” within 30 days of the
initial disclosure or that (ii) is of such a nature that should be understood by
a reasonable person to be confidential or proprietary.  Confidential Information
does not include information (i) that the receiving party can prove it already
rightfully knew without restriction at the time of receipt from the disclosing
party; (ii) that has come into the public domain without breach of confidence by
the receiving party; (iii) that was received from a third party without
restrictions on its use or disclosure; (iv) that the receiving party can prove
it independently developed without use of or reference to the disclosing party’s
data or information; or (v) to the extent the disclosing party agrees in writing
that such information is free of the confidentiality restrictions and
obligations in this Agreement. 

“Current Good Manufacturing Practice” or “cGMP”

Shall mean current good manufacturing practices (cGMP), and current regulations
and guidelines as described in (a) Part 820 (Quality System Regulation for
Medical Devices) of Title 21 of the United States Code of Federal Regulations,
(b) Annex 1 Essential Requirements of the Medical Device Directives 93/94/EEC,
(c) ISO 13485 (Medical devices – Quality management systems – Requirements for
regulatory purposes) and (d) ISO 14971 (Risk Management System), in each case,
as may be amended from time to time.



 

Manufacturing Services AgreementPage 16 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

“Environmental Regulations”

Shall mean all applicable laws, regulations, requirements and rules relating to
hazardous pollutants, hazardous substances and waste including, without
limitation, those related to the EU Directive 2002/95/EC about the Restriction
of Use of Hazardous Substances (RoHS).  

“Inventory”

Shall mean any Materials that are used to manufacture Products that are ordered
pursuant to a Firm Order from Alimera.

“Product”  

Shall have the meaning set forth in Exhibit 2.

“Production Materials”

Shall mean materials that are consumed in the production processes to
manufacture Products including without limitation, UV adhesive, labels, and
glue.  Production Materials do not include any such materials that have been
specified by the Alimera in the bill of materials, in the Specifications or any
Materials provided by an Alimera-Designated Supplier.

“Quality Agreement”

Shall mean the agreement setting out the quality assurance standards to be
applicable to the Manufacturing Services performed by Cadence.

“Recall”

Shall mean any action (a) by Alimera to recover title to or possession of
quantities of defective Products sold or shipped to third parties (including,
without limitation, the voluntary withdrawal of defective Products from the
market); or (b) by any regulatory authorities to detain or destroy any defective
Products.

﻿

 

 

Manufacturing Services AgreementPage 17 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

Exhibit 2:  Products

﻿

﻿

﻿

﻿

﻿

“Product” shall mean Alimera Guideshaft & Handpiece Sub-Assemblies which are
later assembled into the finished drug product ILUVIEN® 190 micrograms
intravitreal implant in applicator at the drug contract manufacturing site,
Alliance Medical Products (d.b.a. Siegfried Irvine).  As provided in Section 7
of the Agreement, Cadence will manufacture and arrange delivery of the following
Products:

   

Alimera Product Number

Description

ALR-52100

Handpiece

ALR-52102

Guideshaft

   

﻿

Product will be manufactured by Cadence per Alimera-approved Design
Specifications & Drawings.

﻿

 

 

Manufacturing Services AgreementPage 18 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

Exhibit 3:  Fees List

﻿

﻿

Pricing originates from Cadence Quote Q001878-4 (Issued 23rd July
2020).  Changes in pricing is subject to Section 4 of this Agreement.

﻿

﻿

Pricing for Flex Transferred Components (Production-A Builds)

Estimated Total Order Quantity* 

Product Number

Description

Unit Price

[***]

ALR-52100

Handpiece

[***]

[***]

ALR-52102

Guideshaft

[***]

* Total Quantity of [***] is an estimate of the total number of units that are
able to be produced using the Excess & Obsolete (E&O) Component Inventory
transferring from Flex to Cadence following Assembly Line Decommissioning.  It
is understood by both Cadence and Alimera that the Total Order Quantity for
Production-A Builds may be lower following final Flex E&O Inventory Counts and
following Cadence Qualification Activities. 

﻿

﻿

﻿

Routine Production**

Price Tiers based on   Quantity Ordered per Rolling 12-Month Forecast

Product Number

Description

Unit Price

[***]

ALR-52100

Handpiece

[***]

[***]

ALR-52100

Handpiece

[***]

[***]

ALR-52100

Handpiece

[***]

﻿

[***]

ALR-52102

Guideshaft

[***]

[***]

ALR-52102

Guideshaft

[***]

[***]

ALR-52102

Guideshaft

[***]

**Pricing for Cadence Qualified Components – [***] (Production-C Builds)

﻿

﻿





 

Manufacturing Services AgreementPage 19 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 



Exhibit 4:  Approved Vendor List

﻿

﻿

Alimera-Designated Supplier for Qualification & Production-A Builds:

Supplier

Description of Component or Service

[***]

Injection Molded Components, Pad Printing

[***]

Flat Spring

﻿

﻿

Alimera Approved Vendor List per ILUVIEN Dossier/NDA File:

Supplier

Description of Component or Service

[***]

Injection Molded Components, Pad Printing

[***]

Flat Spring

[***]

Needle, Needle Stop, Core Wire, Wire Guide Tube

[***]

UV Adhesive

﻿

All other suppliers, components, and materials listed in the Bill of Materials
must be approved by Alimera and qualified prior to use by Cadence.

 

Manufacturing Services AgreementPage 20 of 20

Alimera Sciences Inc. & Cadence Inc.

 

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

This Supplier Quality Agreement (the “Agreement”) is entered into by and between
Alimera Sciences Inc. which includes its subsidiaries and affiliates
(collectively Alimera), a company located at 6120 Windward Parkway, Alpharetta,
GA 30040 and Cadence Device, a company located at 250 W. Kensinger Dr., Suite
400, Cranberry Township, PA 16066.

INTRODUCTION

Quality Policy & Objectives

Our goal is to improve the quality of life for the patients we serve. Alimera
Sciences is committed to providing safe, effective, high-quality, innovative
products that meet or exceed our customer’s expectations for use in the
treatment of eye disease. We achieve this by maintaining effective quality
management and drug safety systems, complying with all regulatory requirements
of the regions we operate in, and continuously improving our products and
performance.

﻿

Alimera Sciences will provide high-quality products with the lowest risk to
patients:

·



Maintain adequate stock for all regions we supply

·



Complete all Adverse Event and Technical Complaint investigations in a timely
manner

·



Ensure full compliance with all regulatory requirements

﻿

We will maintain and continuously improve the effectiveness of the quality
management system:

·



Conduct periodic Quality Management System reviews with senior management

·



Monitor and continuously improve distributor and supplier performance

·



Ensure employees are appropriately trained regarding GMP and GDP regulations and
requirements

﻿

﻿

Purpose

The purpose of this “Agreement” is to support our quality policy and quality
objectives by defining the terms for which externally provided processes,
products, and services (collectively “Product”) will be established, controlled,
and maintained for the manufacturing, subcontracting, and distributing of
“Product” for Alimera.  Per FDA regulation (21 CFR 820) requirements, Alimera is
required to control external providers (collectively “Suppliers”) of “Product”
to ensure conformance to Alimera’s defined specifications and all regulatory
requirements applicable to the intended use of the “Product” provided.  Since
Alimera depends on its suppliers to provide compliant “Product” (including
record creation, record maintenance, record transmission, raw materials,
components, sub-assemblies, assemblies, storage, handling, labeling,



1

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

packaging, transport, etc.), mutual cooperation and agreement in implementing
the quality requirements established within this “Agreement” is essential.

Scope

This agreement applies to all externally provided processes, products, and
services for Alimera.  The scope of this agreement is intended to ensure initial
and on-going production orders are adequately planned and appropriate controls
are established based on the risk of the “Product” provided. 

NORMATIVE REFERENCES

Quality Management System Regulations

FDA 21 CFR Part 820 – Quality System Regulation – Medical Devices Current Good
Manufacturing Practices

Quality Management System Requirements

ISO 13485 – Medical devices – Quality management systems – Requirements for
regulatory purposes

﻿

Quality Management System Requirements

Annex 1 Essential Requirements of the Medical Device Directives 93/94/EEC

﻿

Risk Management

ISO 14971 – Risk Management System

﻿

﻿

﻿

DEFINITIONS

General

Establish – Define, document, implement, & maintain [FDA 21 CFR Part 820]

﻿

﻿

Lot or Batch – One or more components or finished devices that consist of a
single type, model, class, size, composition, or software version that are
manufactured under essentially the same conditions and that are intended to have
uniform characteristics and quality within specified limits [FDA 21 CFR Part
820].

﻿

Notified Body – In the European Union, is an entity that has been accredited by
a Member State to assess whether a product to be placed on the market meets
certain preordained standards.

﻿

Process Validation – Establishing by objective evidence that a process
consistently produces a result or product meeting its predetermined requirements
[FDA 21 CFR Part 820].

﻿

Regulatory Requirement – all applicable domestic and foreign federal, state, and
local laws, statutes, acts, ordinances, rules, codes, standards, guidelines and
regulations, applicable to the “Supplier” and the “Product” provided under
“Agreement” including but not limited to requirements for labeling, re-labeling,
packaging, manufacturing, processing, assembly, record creation, record



2

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

retention, record modification, record transmission (including by electronic
means), storage, handling, and transport of “Product”. 

﻿

Special Process – Any process for production and service provision where the
resulting output cannot be verified by subsequent monitoring and measurement.

﻿

Specification – Any requirement with which a product, process, service, or other
activity must conform [FDA 21 CFR Part 820].

﻿

Validation – Establishing by objective evidence that the particular requirements
for a specific intended use can be consistently fulfilled [FDA 21 CFR Part 820].

﻿

Verification – Confirmation by examination and provision of objective evidence
that the specified requirements have been fulfilled [FDA 21 CFR Part 820].

﻿

Definition of Responsibilities

Approve – Approval is required prior to implementation of requirement.

﻿

Audit – Requirement is assessed through objective evidence and may be subject of
a formal audit. 

 

Evaluate – Requirement is assessed through interactions and may be subject of a
formal evaluation.

﻿

Responsible – Onus is on the identified party to meet this requirement.

﻿

Review – Requirement to be reviewed upon submission of evidence and feedback
provided, as appropriate.

﻿

Submit – Written notification or submission of evidence to meet requirement
shall be provided.

AGREEMENT

See listed requirements and mutual responsibilities in table below.

Clause ID

Requirement

Responsibility Summary

Applicable if for the following intended “Product” Sector(s):

Alimera

Cadence

4.01

General requirements

 

 

4.01.01

Cadence shall establish a certified quality management system (QMS) by an
accredited registrar and maintain its effectiveness in accordance with the
requirements of an International Standard (ISO), all applicable regulatory
requirements, and any agreed upon requirement made between Alimera and Cadence.

Audit

Responsible

All



3

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

4.01.02

Cadence shall be responsible for registering facilities and/or "Product"
provided to Alimera with the appropriate regulatory agency or agencies and for
maintaining required registration(s), accreditation(s), and/or license(s) with
each agency per applicable regulation requirements.

Audit

Responsible

Medical

4.01.03

Cadence shall be aware of the intended sector of the “Product” provided and
agrees to implement appropriate quality system controls to ensure “Product”
provided meets sector specific regulatory requirements and sector specific
requirements defined within this agreement.

Note: “Cadence” provides Guideshaft and Handpieces which are considered
sub-components of the container closure per Alimera’s Dossier/NDA.

Responsible

Responsible

All

4.01.04

Cadence shall provide a copy of the supplier’s certificate(s) of
registration(s), accreditation(s), and/or license(s) of its QMS standards,
regulatory listings, or any other applicable certificate requested by Alimera.

Review

Submit

All

4.01.05

Subsequent updates to requested certificates must also be provided to Alimera
when received by Cadence.

Review

Submit

All

4.01.06

Cadence shall communicate any change to the supplier’s QMS or regulatory
registration status without undue delay to Alimera’s Quality Assurance (QA)
representative.

Review

Submit

All

4.01.07

Cadence shall cooperate with Alimera to accomplish Supplier Quality and
performance evaluations at Alimera’s request including allowing Alimera
representative(s) to perform an on-site audit of the Supplier’s quality systems
and processes.

Note: Per ISO and regulatory requirements, Alimera is required to evaluate its
supplier’s procedures and processes to ensure that all products and services
received conform to the specified requirements.

Evaluate

Responsible

All

4.01.08

Cadence shall allow Alimera access to review and inspect processes, equipment,
and facilities used in or in relation to the production, manufacturing,
packaging, testing, labeling, storing and distribution of the “Product”
provided, including reports, records, and any supporting documents.

Note: Frequency of audits may be conducted as required by Alimera’s internal
Quality requirements.  An audit may be requested immediately if Supplier Quality
issues are identified.

Evaluate

Responsible

All



4

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

4.01.09

Cadence agrees the US Food and Drug Administration (FDA), Notified Bodies, and
other Authorities, shall have access to and the right to inspect or audit any
pertinent “Product” design, manufacturing, or quality processes, and associated
documentation or records, and Cadence may specifically be subject to scheduled
or unannounced audits (per EU Recommendation 2013/473/EU).

Evaluate

Responsible

Medical

4.01.10

During unannounced audits, Cadence shall allow Notified Bodies to witness the
testing of “Product” samples, and/or if requested, provide samples of “Product”
for independent testing by the Notified Bodies.

Evaluate

Responsible

Medical

4.02

Control of Records

 

 

 

4.02.01

Cadence shall establish and maintain a control of records procedure which
conforms to the requirements defined within this agreement and any applicable
sector specific ISO QMS requirements.

Audit

Responsible

All

4.02.02

Cadence shall establish and maintain requirements for Good Documentation
Practice (GDP).

Note: Guidance on GDP can be referred to in ISO 13485:2016 – Medical Devices – A
practical guide.

Audit

Responsible

Medical

4.02.03

Cadence shall retain all required quality records related to each unique
"Product" provided to Alimera for the life of the product + 5 years. Validation
records associated with the Product will be retained indefinitely until
termination of the Master Supply Agreement (MSA), at which time such records
will be transferred to Alimera.  Cadence shall provide a schedule of destruction
for each lots’ production records annually.  Alimera reserves the right to
request records to be shipped prior to destruction.  If the termination of the
MSA occurs before the expiration of the retention period then Cadence will turn
over all of the remaining records to Alimera.

Audit

Responsible

All

4.02.04

…and discarded only after written approval has been received by Alimera.

Approve

Submit

All

4.02.05

As applicable, required records shall include; but are not limited to:

a)

QMS records:

·

Obsolete QMS documents (i.e. Quality Manuals, Procedures, Work Instructions,
Forms, externally controlled documents, etc.)

·

Regulatory compliance records.

Audit

Responsible

All

4.02.07

b)

Training records:

·

Quality system training records

·

Process or product specific training records

Audit

Responsible

All



5

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

4.02.10

c)

Design and development records:

·

Design and development input, output, and review

·

Design validation

·

Design and development transfer

·

Design change

Audit

Responsible

All

4.02.11

d)

Engineering or process change control records:

·

Product specification change approvals

·

Process equipment, method, or parameter change approvals

Audit

Responsible

All

4.02.12

e)

Purchasing records:

·

Purchase orders, drawings, specifications, terms, and agreements

·

Material certifications for each purchased material lot

·

Inspection reports, Certificate of Conformance (COC), and/or Certificate of
Analysis (COA) for subcontracted “Product”

·

Incoming inspection results for purchased “Product”

Audit

Responsible

All

4.02.13

f)

Production and service provision records (batch, device history records (DHR)):

·

“Product” traceability and lot identification records

·

Date of product manufacture or service

·

Quantity of product manufactured or serviced

·

Quantity approved for distribution

·

Process and software validation records

·

Installation and servicing records

·

Calibration and measuring equipment adjustment records

·

Test and inspection results for manufactured product

·

Statistical Process Control (SPC) charts for Critical-to-Quality (CTQ) process
parameters and/or product specifications

·

In-process inspection logs and/or charts for process parameters and/or product
specifications

·

Final inspection results for “Product” provided.

·

Certificate of Compliance for “Product” provided

Audit

Responsible

All



6

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

4.02.14

g)

Monitoring, Performance, and Improvement records:

·

Customer feedback and handling

·

Internal audit

·

Non-conforming product, concession justification, and rework

·

Analysis of data

·

Corrective action and investigation

·

Preventative action and investigation

Audit

Responsible

All

4.03

Responsibility and authority

 

 

 

4.03.01

Cadence shall assign a quality representative for the duration of this agreement
and this individual shall be responsible for overseeing “Supplier” activities
that impact Alimera’s “Product”.

Evaluate

Responsible

All

4.04

Human resources

 

 

 

4.04.01

Cadence shall ensure that personnel performing work affecting product quality
(including temporary employees) shall be competent on the basis of appropriate
education, training, skills and experience.

Evaluate

Responsible

All

4.04.02

Cadence shall document the process(es) for establishing competence, providing
needed training, and ensuring awareness of personnel. 

Audit

Responsible

Medical

4.04.03

These process(es) shall consider intended sector of “Product” and applicable
sector specific international standard(s) (e.g. ISO 13485) and/or regulatory
(e.g. 21 CFR 820.25) requirements.

Audit

Responsible

Medical

4.04.04

As part of their training, personnel shall be made aware of "Product" defects
and potential failure modes which may occur from the improper performance of
their job responsibilities.

Audit

Responsible

Medical

4.05

Work environment

 

 

 

4.05.01

Cadence shall document the requirements for the work environment needed to
achieve conformity to product requirements.

Audit

Responsible

All

4.05.02

If the conditions for the work environment can have an adverse effect on
"Product" quality and intended use, Cadence shall document the requirements for
the work environment and the procedures to monitor and control the work
environment.

Audit

Responsible

Medical

4.05.03

Where "Product" is handled, stored, labeled, or otherwise processed, Cadence
shall maintain a work environment that is orderly and suitably designed to meet
the "Product" requirements.

Audit

Responsible

All



7

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

4.05.04

Cadence shall document requirements for health, cleanliness and clothing of
personnel if contact between such personnel and the product or work environment
could affect "Product" safety or performance;

Audit

Responsible

All

4.05.05

Cadence shall maintain controlled and secured access to all facilities it uses
to process, package, test, label, and store "Product".

Audit

Responsible

All

4.06

Contamination control

 

 

 

4.06.01

As appropriate, Cadence shall plan and document arrangements for the control of
contaminated or potentially contaminated product (e.g. chemical, microbial
substance, etc.) in order to prevent contamination of the work environment,
personnel, or product.

Note: Contamination controls include, but are not limited to: Sanitation
practices of personnel, clean room clothing controls, designated areas for
eating, drinking, and smoking; use and removal of hazardous substances; and pest
control respecting use and removal of insecticides, rodenticides, or other such
substances to prevent any adverse effect on the Quality of the Product.

Audit

Responsible

Medical

4.08

Review of requirements related to product (“Contract review”)

 

 

 

4.08.01

Cadence shall review the requirements related to the “Product” provided, enquire
about intended use, and ensure that all applicable sector specific “Cadence” and
regulatory requirements are met, and the organization has the ability to meet
defined requirements prior to acceptance of Alimera’s purchase order (PO).

Audit

Responsible

All

4.08.02

Cadence shall comply with “Product” specifications provided to Alimera, either
by purchase order, subsequent drawing, or referenced specification.

Audit

Responsible

All

4.08.03

Cadence shall agree to the terms of Alimera’s PO, and confirm “Product”
quantity, pricing and firm delivery dates by submission of an order
acknowledgment.

Review

Submit

All

4.09

Change & Deviation Control

 

 

 

4.09.01

Cadence shall implement no change or deviation which may affect “Product”
specifications.  This includes specified purchase requirements, processes,
control plans, sub-contractors, or any other change that may have an adverse
effect on downstream processes or finished product, without having obtained
written authorization from Alimera. 

Note: A change is defined as a difference in methods, process, or specifications
beyond normal maintenance, adjustment, or calibration.

Audit

Responsible

All



8

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

4.09.02

This requirement applies to, but is not limited to, the following (if in doubt,
please ask);

"

Subcontractors

"

Material / Specifications / Product Drawings

"

Product physical or chemical properties

"

Nomenclature or part number

"

Process flow changes / control plan changes

"

Manufacturing method

"

Manufacturing location or equipment changes

"

Machine relocation

"

Preventative maintenance plans for Alimera Sciences, Inc. owned assets

"

Measurement and testing methods

"

Fixturing method or design

"

Data or production controls reported to the customer

"

Packaging, test, labeling, or storage method

"

Any process deviation.

Audit

Responsible

All

4.09.03

Cadence shall not transfer any operation for the Product to third parties or
other sites or facilities without the prior written agreement.

Audit

Responsible

All

4.09.04

Regardless of the effect on form, fit, or function, Cadence will notify Alimera
of any intended change to regulatory status/licenses/registrations, approved
Suppliers, approved materials, manufacturing location, manufacturing/assembly
process, inspection and test procedures, and packaging and storage procedures
with respect to the Product, prior to implementing the change.  Cadence will
provide notification and submit the request using Alimera’s Change Request
Form.  Alimera will evaluate the intended change to determine the significance
of the change and the appropriate regulatory action, if any.  Changes and date
of implementation must be approved by Alimera prior to implementation.

Approve

Submit

All

4.09.05

When “Product” requirements are approved by Alimera and changed, the
organization shall ensure that relevant documents are amended and that relevant
personnel are made aware of the changed requirements.

Audit

Responsible

All

4.10

Purchasing process

 

 

 

4.10.01

Cadence shall establish criteria for the evaluation and selection of its
suppliers.

Audit

Responsible

All

4.10.02

Cadence shall ensure that all laboratories used for conducting tests related to
manufacture, packaging, testing, labeling, or storing the "Product" are
compliant with the Good Laboratory Practices (GLP) and are qualified in all of
the methodology associated with the "Product".

Audit

Responsible

All



9

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

4.10.03

Cadence shall plan the monitoring and re-evaluation of suppliers.

Audit

Responsible

All

4.10.04

Records of the results of evaluation, selection, monitoring and re-evaluation of
supplier capability or performance and any necessary actions arising from these
activities shall be maintained.

Audit

Responsible

All

4.10.05

Upon Alimera’s request, Cadence shall facilitate Alimera access to any supplier
facility where "Product" will be manufactured, packaged, tested, labeled,
stored, or otherwise processed for an on-site audit of quality management system
and/or process requirements.

Evaluate

Responsible

All

4.11

Validation of processes for production and service provisions

 

 

 

4.11.01

Cadence shall document procedures for validation of processes which conform to
applicable sector specific ISO QMS requirements for the intended sector of the
product or service provided (e.g. Medical Device – ISO 13485).

Note: For any “special process” performed on a product which is intended to be
used for a medical device, the IQ, OQ, PQ process validation method is
preferred.   For guidance on the application of this method refer to ISO
13485:2016 – Medical devices – A practical guide.

Audit

Responsible

Medical

4.12

Identification

 

 

 

4.12.01

Cadence shall document procedures for product identification and identify
product by suitable means throughout product realization.

Audit

Responsible

All

4.12.02

Cadence shall assign a unique supplier lot ID for each batch of product…

Audit

Responsible

All

4.12.03

…and clearly identify the product and/or its packaging with this ID.

Audit

Responsible

All

4.12.04

Cadence shall ensure that “Product” lots or sub-lots are never mixed.

Audit

Responsible

All

4.13

Traceability

 

 

 

4.13.01

Cadence shall document procedures for traceability.

Audit

Responsible

All

4.13.02

These procedures shall define the extent of traceability in accordance with
applicable regulatory requirements and the records to be maintained.

Audit

Responsible

All

4.13.03

Cadence shall ensure that the unique supplier lot ID is traceable to the Cadence
purchase order requirements.

Audit

Responsible

All

4.13.04

Cadence shall include the unique supplier lot ID on all other required
traceability records.

Audit

Responsible

All



10

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

4.13.05

Cadence shall submit a Certificate of Compliance (COC) with each shipment and
with sufficient information to trace shipment back to the raw material source,
subsequent testing, chemical analysis, and/or mechanical property performance
results.

Review

Submit

All

4.16

Complaint Handling

 

 

 

4.16.01

Cadence shall document procedures for timely complaint handling in accordance
with applicable sector ISO and regulatory requirements.

Audit

Responsible

All

4.16.02

If any complaint is not investigated, justification shall be documented.

Audit

Responsible

Medical

4.16.03

Cadence shall investigate complaints if requested to do so by Alimera.

Evaluate

Responsible

All

4.16.04

Cadence shall submit an investigation report and action plan to Alimera within
ten (10) business days after Alimera’s request for an investigation, unless
otherwise agreed in writing by Alimera.

Review

Submit

All

4.16.05

Cadence shall record all actions taken, verification of the effectiveness of all
actions taken, and any deviations to original action plan submitted to Alimera.

Audit

Responsible

All

4.16.06

Cadence shall submit objective evidence of actions taken, including evidence of
implementation and verification of effectiveness when requested by Alimera.

Review

Submit

All

4.15

Reporting to regulatory authorities (and Alimera)

 

 

 

4.15.01

If applicable regulatory requirements require notification of complaints that
meet specified reporting criteria of adverse events or issuance of advisory
notice, the organization shall document procedures for providing notification to
the appropriate regulatory authorities and Alimera.

Responsible

Audit

All

4.15.02

If Cadence is issued a warning from a regulatory body related to the Quality
Management System or Alimera Sciences, Inc. Product/Process, Cadence shall
contact Alimera’s QA Department within one (1) business day…

Audit

Submit

All

4.15.03

…and forward a copy of the document to Alimera within two (2) business days. 

Review

Submit

All

4.15.04

Cadence shall notify Alimera within one (1) business day if Cadence recalls or
places a hold on any component that Alimera distributes.

Audit

Submit

All

4.16

Monitor and measurement of processes

 

 

 

4.16.01

Cadence shall apply suitable methods for monitoring and measurement of validated
processes and…

Audit

Responsible

All

4.16.02

…records shall be maintained.

Audit

Responsible

All



11

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 

4.17

Monitor and measurement of product

 

 

 

4.17.01

All inspection, measuring, and testing conducted by Cadence shall be in
accordance with defined requirements,…

Audit

Responsible

All

4.17.02

…utilize only calibrated instruments and equipment…

Audit

Responsible

All

4.17.03

…and Cadence must maintain calibration records for review.

Audit

Responsible

All

4.18

Control of Nonconforming product

 

 

 

4.18.01

If Cadence suspects non-conforming product has been or may have been shipped to
Alimera’s CMO, Cadence shall contact Alimera’s QA Department within one (1)
business day.

Review

Submit

All

4.19

Rework

 

 

 

4.19.01

The organization shall perform rework in accordance with documented procedures
that takes into account the potential adverse effect of the rework on the
product.

Audit

Responsible

Medical

4.19.02

These procedures shall undergo the same review and approval as the original
procedure.

Audit

Responsible

Medical

4.19.03

Cadence shall not plan or perform any rework or repair activities, including
repackaging or relabeling, related to any nonconforming "Product" without prior
written permission from Alimera

Approve

Submit

Medical

4.19.04

After the completion of rework, product shall be verified to ensure that it
meets applicable acceptance criteria and regulatory requirements.

Audit

Responsible

Medical

4.19.05

Records of rework shall be maintained.

Audit

Responsible

Medical

4.20

Improvement

 

 

 

4.20.01

Cadence shall establish and maintain a corrective and preventative action
procedure which conforms to the requirements defined within this agreement and
any applicable sector specific ISO QMS or regulatory requirement. 

Note: This process should include a disciplined approach for containment of
affected product, determining the root cause of the problem, developing an
appropriate action plan, including implementing planned solutions in a timely
manner, and verifying the effectiveness of the actions taken.

Audit

Responsible

All

4.20.02

Corrective and preventative action records shall be retained and shall be made
available upon request by Alimera.

Audit

Responsible

All

﻿





12

--------------------------------------------------------------------------------

 

Macintosh HD:Users:keithjackson:Desktop:ASL.tiff
[alim-20200930xex10_16g001.jpg] 

 

Title:

Supplier Quality Agreement

 

 



Exception(s) or Amendment(s)

Cadence requires the following exception(s) or amendment(s) to each referenced
clause listed below.  

     

﻿

Supplier Quality Agreement Review and Approval Authorities

Role

Print Name

Signature

Date

Cadence

Quality Manager

     

 

 

Cadence

Operations Manager

     

 

 

Alimera Sciences

Director of Manufacturing1

     

 

 

Alimera Sciences

Director, Supply Chain

 

 

 

Alimera Sciences

Director, Quality Assurance1

     

 

 

[1] If Cadence authorizes this agreement with no exception(s) or amendment(s),
no further authorization from Alimera representation is required to enter into
this agreement.

﻿

﻿

﻿



13

--------------------------------------------------------------------------------